DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on May 29, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites limitations “the site” in sixth and tenth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses term “the site” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what site is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  In addition, claim 1 recites limitation “the opposite side” in eighth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the opposite side” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what opposite side is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claim(s) dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 6 recites limitation “the range” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the range” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what range is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 9 recites limitation “the sensor type” in first line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the sensor type” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what range is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 10 recites limitation “the range” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the range” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what range is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites limitation “the opposite side” in eighth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the opposite side” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what opposite side is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  In addition, claim 1 recites limitation “the site” in tenth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the site” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what site is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claim(s) dependent on claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Potentially Allowable Subject Matter
Claims 1 and 24 would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, because for each of claims 1 and 24 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-3, 5-10, 13, 15-22, and 33, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 2-3, 5-10, 13, 15-22, and 33, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Zhang et al., U.S. Patent Application Publication 2008/0170982 A1 (hereinafter Zhang) teaches a method of making nanofiber yarn that can be used in a variety of diverse applications that include sensors.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621